DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2-10 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2014/0328507 A1 to Rabel et al. (“Rabel”) in view of US Patent Pub No 2015/0043763 A1 to Troelsen et al. (“Troelsen”), and further in view of US Patent Pub No 2017/0188163 A1 to Rabel et al. (“Rabel ‘163”).
As to dependent claim 2, Rabel in view of Troelsen and Rabel ‘163 further discloses wherein the electrically conducting element has a second section, and wherein the decoupling element is between the first section and the second section (Rabel figures 2-5 and 8-9; Rabel ‘163 figure 1); and wherein the decoupling element is configured to electrically decouple the first section from the second section at the first frequency, and to maintain an electrical connection between the first section and the second section at the second frequency (Rabel figures 2-5 and 8-9; pg. 2, ¶ 0019; pg. 3, ¶ 0031; Troelsen pg. 3, ¶ 0026; pg. 5, ¶ 0037).  
As to claim 3, Rabel in view of Troelsen and Rabel ‘163 further discloses wherein the second section of the electrically conducting element extends at least partly in the behind-the-ear module (Rabel figures 2-5 and 8; Rabel ‘163 figures 1-3).  
As to claim 4, Rabel in view of Troelsen and Rabel ‘163 further discloses wherein the decoupling element has an impedance above 1 kQ at the first frequency (Troelsen decoupling impedance of 10 kΩ - 100 kΩ, see pg. 3, ¶ 0028).  
As to claim 5, Rabel in view of Troelsen and Rabel ‘163 further discloses wherein the decoupling element is an inductor having a self-resonant frequency at the first frequency (Rabel pg. 2, ¶ 0019; Troelsen pg. 3, ¶ 0026).  
As to claim 6, Rabel in view of Troelsen and Rabel ‘163 further discloses wherein the decoupling element comprises a primary decoupling element and a secondary decoupling element, the primary decoupling element and the secondary decoupling element being connected in series (Rabel figure 6; pg. 2, ¶ 0022; pg. 3, ¶ 0030; Rabel ‘163 figure 1).  
As to claim 7, Rabel in view of Troelsen and Rabel ‘163 further discloses wherein the decoupling element is a primary decoupling element, and the hearing device further2PATENT Atty Docket No.: GNH 2020P00243UScomprises a secondary decoupling element coupled to the primary decoupling element in series (Rabel figure 6; pg. 2, ¶ 0022; pg. 3, ¶ 0030; Rabel ‘163 figure 1).  
As to claim 8, Rabel discloses a hearing device comprising a behind-the-ear module and a tube element extending from the behind-the-ear module (see figures 1-2 and 7; pg. 3, ¶ 0031; pg. 4, ¶ 0042), wherein the behind-the-ear module comprises: a signal processor configured to process an audio signal and to provide an output signal to compensate for a hearing impairment of a user (150, see figures 1-2; pg. 3, ¶ 0028; pg. 4, ¶ 0041); an antenna configured for electromagnetic radiation emission and/or electromagnetic radiation reception (156, see figures 1-2; pg. 1, ¶ 0018; pg. 3, ¶ 0028); an electrically conducting element, wherein a first section of the electrically conducting element extends into the tube element (104/804, see figures 1-2 and 8; pg. 3, ¶ 0028, ¶ 0032).
Rabel further discloses a decoupling element for enhancing or limiting the RF radiation of the first cable section in the tube element (210/410, see figures 2 and 4; pg. 2, ¶ 0019; pg. 3, ¶ 0029, ¶ 0031), but does not expressly disclose the antenna being configured for emission or reception at a first frequency, nor the decoupling element being configured to electrically decouple the first section in the tube element and the behind-the-ear module at the first frequency and to maintain an electrical connection between the first section and the behind-the-ear module at a second frequency.
Troelsen discloses a similar hearing aid device with an RF antenna, and further teaches the antenna being configured to transmit and/or receive RF signals within a frequency range including a resonance frequency of the antenna, and further wherein decoupling elements in the form of inductors are used for decoupling a connection of RF signals at the antenna frequency range and maintain a connection at lower frequencies (see pg. 3, ¶ 0026; pg. 5, ¶ 0037).
Rabel and Troelsen are analogous art because they are drawn to hearing devices.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate frequency dependent decoupling as taught by Troelsen in the device as taught by Rabel. The motivation would have been to allow a decoupling of RF signals while also allowing an electrical connection for the audio frequency range signals (Troelsen pg. 3, ¶ 0026).
Rabel in view of Troelsen does not expressly disclose further comprising an electro-mechanical interface configured to releasably attach (1) the tube element and (2) the first section of the electrically conducting element in the tube element physically to the behind-the-ear module. 
Rabel ‘163 discloses a similar hearing device, and further discloses wherein the device includes an earhook or sound tube structure or coupler that can enable removable attachment (see pg. 2, ¶ 0021 - ¶ 0022; pg. 3, ¶ 0025), and wherein electrically conducting elements can be attached inside, outside, or be integrated into the earhook, sound tube, and/or attachment structure portions (see pg. 2, ¶ 0021; pg. 3, ¶ 0024, ¶ 0027).
Rabel in view of Troelsen and Rabel ‘163 are analogous art because they are drawn to hearing devices.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate a removable attachment structure for physical and electrical coupling as taught by Rabel ‘163 in the device as taught by Rabel in view of Troelsen. The motivation would have been as a matter of design, as releasable couplings for sound tubes and other structural parts of the hearing aid are known in the art, in order to allow removable elements to be easily replaced and/or to customize the hearing device according to user needs or preferences (Rabel ‘163 pg. 2, ¶ 0021; pg. 3, ¶ 0025). 
As to claim 9, Rabel in view of Troelsen and Rabel ‘163 further discloses wherein the electro-mechanical interface has a first portion forming a part of the behind-the-ear module and a second portion forming a part of the tube element, and wherein the decoupling element is in 15the second portion of the electro-mechanical interface or is in the behind-the-ear module (Rabel ‘163 figures 1-3; pg. 2, ¶ 0021 - ¶ 0022; pg. 3, ¶ 0025).  
As to claim 10, Rabel in view of Troelsen and Rabel ‘163 further discloses wherein the decoupling element is further configured to electrically decouple the first section and the behind-the-ear 20module at a third frequency, the third frequency being different from the first frequency and the second frequency (Troelsen pg. 3, ¶ 0026; pg. 5, ¶ 0037).  
As to claim 13, Rabel in view of Troelsen and Rabel ‘163 further discloses further comprising an ear element, the ear element being configured to be inserted into an ear canal of the user, the tube element interconnecting the ear element and the behind-the-ear module (Rabel figures 2 and 7; pg. 3, ¶ 0028, ¶ 0031; Troelsen pg. 5, ¶ 0044; Rabel ‘163 figures 1-3).  
As to claim 14, Rabel in view of Troelsen and Rabel ‘163 further discloses wherein the ear element comprises a receiver, and wherein the signal processor is configured to provide the output signal to the receiver, via the electrically conducting element (Rabel figures 2 and 7; pg. 3, ¶ 0028, ¶ 0031; Troelsen pg. 5, ¶ 0044; Rabel ‘163 pg. 4, ¶ 0033).  
As to claim 15, Rabel in view of Troelsen and Rabel ‘163 further discloses wherein the decoupling element has an impedance below 100Ω at the second frequency (Troelsen audio frequency impedance, see pg. 3, ¶ 0028).  
As to claim 16, Rabel in view of Troelsen and Rabel ‘163 further discloses wherein the second frequency comprises an audible frequency (Troelsen pg. 3, ¶ 0026).  
As to claim 17, Rabel in view of Troelsen and Rabel ‘163 further discloses further comprising an additional electrically conducting element and an additional decoupling element; wherein the electrically conducting element is connected with the decoupling element, and the additional electrically conducting element is connected with the additional decoupling element; and wherein the decoupling element has a lower impedance than the additional decoupling element at audible frequencies (Rabel figures 6 and 8-9; pg. 2, ¶ 0022; pg. 3, ¶ 0030; Troelsen pg. 3, ¶ 0026, ¶ 0028; pg. 5, ¶ 0037).  

4.	Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabel in view of Troelsen.
As to claim 11, Rabel discloses a hearing device comprising a behind-the-ear module and a tube element extending from the behind-the-ear module (see figures 1-2 and 7; pg. 3, ¶ 0031; pg. 4, ¶ 0042), wherein the behind-the-ear module comprises: a signal processor configured to process an audio signal and to provide an output signal to compensate for a hearing impairment of a user (150, see figures 1-2; pg. 3, ¶ 0028; pg. 4, ¶ 0041); an antenna configured for electromagnetic radiation emission and/or electromagnetic radiation reception (156, see figures 1-2; pg. 1, ¶ 0018; pg. 3, ¶ 0028); an electrically conducting element, wherein a first section of the electrically conducting element extends into the tube element (104/804, see figures 1-2 and 8; pg. 3, ¶ 0028, ¶ 0032); wherein the electrically conducting element is one of a plurality of electrically conducting elements (see figures 8-9; pg. 3, ¶ 0032); wherein the hearing device comprises the plurality of electrically conducting elements (see figures 6 and 8-9); and wherein the hearing device comprises an in-the-ear element, the in-the-ear element comprising a receiver connected to the behind-the-ear module via the plurality of electrically conducting elements (see figures 2 and 7; pg. 3, ¶ 0028, ¶ 0031).  
Rabel discloses the use of a microphone within the hearing aid, and further wherein various hearing aid types that can be used (see figure 2; pg. 4, ¶ 0042), but does not expressly disclose the hearing device as having one or more microphones in the in-the-ear element. However such a configuration would have been obvious given the teachings of Rabel, which discloses the hearing device can be any type of hearing device, including devices with transducers such as receivers and microphones in custom fitting or standard earpieces (see pg. 4, ¶ 0042). The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art since the use of microphones in earpiece structures is well known, as established by Rabel, the motivation being as a matter of design and depending on the desired function of the hearing aid, number of microphones needed, available space, etc., particularly as microphones in the earpiece portion of a hearing aid can be advantageous for testing, feedback, and noise cancelling purposes.
Rabel further discloses one or more decoupling elements in the hearing device for enhancing or limiting the RF radiation of the first cable section (210/410, see figures 2, 4 and 6; pg. 2, ¶ 0019, ¶ 0022; pg. 3, ¶ 0029, ¶ 0030 - ¶ 0031), but does not expressly disclose the antenna being configured for emission or reception at a first frequency, nor the plurality of decoupling elements being configured to electrically decouple the first section and the behind-the-ear module at the first frequency and to maintain an electrical connection between the first section and the behind-the-ear module at a second frequency, and to electrically decouple the plurality of electrically conducting elements from the behind-the-ear module at the first frequency.
Troelsen discloses a similar hearing aid device with an RF antenna, and further teaches the antenna being configured to transmit and/or receive RF signals within a frequency range including a resonance frequency of the antenna, and further wherein decoupling elements in the hearing device, in the form of inductors, are used for decoupling a connection of RF signals at the antenna frequency range and maintaining a connection at lower frequencies (see pg. 3, ¶ 0026; pg. 5, ¶ 0037).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate frequency dependent decoupling as taught by Troelsen in the device as taught by Rabel. The motivation would have been to allow a decoupling of RF signals while also allowing an electrical connection for the audio frequency range signals (Troelsen pg. 3, ¶ 0026). 
As to claim 12, Rabel in view of Troelsen further discloses wherein each of the plurality of electrically conducting elements is connected in series with one or more of the plurality of decoupling elements (Rabel figures 6 and 8-9; pg. 2, ¶ 0022; pg. 3, ¶ 0030).  

5.	Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabel ‘163 in view of Troelsen.
As to claim 18, Rabel ‘163 discloses a tube assembly for a hearing device, comprising: an ear element configured to be inserted into an ear of a user (112, see figure 1; pg. 2, ¶ 0019); a plug element configured for attachment to a behind-the-ear module (see figures 1-3 and 5; pg. 2, ¶ 0021 - ¶ 0022; pg. 3, ¶ 0025 - ¶ 0026); 30a tube element interconnecting the ear element and the plug element (116/216, see figures 1-3; pg. 2, ¶ 0019); and an electrically conducting element extending into the tube element (see figures 1-3; pg. 2, ¶ 0019).
 Rabel ‘163 further discloses wherein the plug element comprises a decoupling element (RF couplers in attachment structures, see figures 1-5; pg. 2, ¶ 0021 - ¶ 0022; pg. 3, ¶ 0024 - ¶ 0025), but does not expressly disclose27GNH 2020P00243US wherein the decoupling element is configured to decouple the electrically conducting element from the behind-the-ear module at a first frequency when the plug element is attached to the behind-the-ear module.  
Troelsen discloses a similar hearing aid device, and further teaches the antenna being configured to transmit and/or receive RF signals within a frequency range including a resonance frequency of the antenna, and wherein decoupling elements are used for decoupling a connection of RF signals at the antenna frequency range (see pg. 3, ¶ 0026; pg. 5, ¶ 0037).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate frequency dependent decoupling as taught by Troelsen in the device as taught by Rabel ‘163. The motivation would have been to allow a decoupling of RF signals while also allowing an electrical connection for the audio frequency range signals (Troelsen pg. 3, ¶ 0026). 
5	As to claAs to claim 19, Rabel ‘163 in view of Troelsen further discloses where the decoupling element is an inductor with a self-resonant frequency at the first frequency (Troelsen pg. 3, ¶ 0026).  
As to claim 20, Rabel ‘163 in view of Troelsen further discloses wherein the decoupling element is coupled in series with respect to the electrically conducting element (Rabel ‘163 figure 1; Troelsen figure 1).

Response to Arguments
6.	Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive.	
Regarding claim 11, Applicant argues “the microphone 154 of Rabel is not in any in-the-ear component,” and therefore “Rabel and Troelsen do not disclose or suggest” the in-the-ear element comprising a receiver and one or more microphones. Examiner respectfully disagrees. As argued by Applicant, Rabel discloses the use of a microphone within the hearing aid in the form of microphone 154. Rabel further discloses the use of various types of hearing aids, and states the invention is not limited to the hearing aid illustrated in the figures (see pg. 4, ¶ 0042). In reciting examples of hearing aid types, Rabel discloses the use of a microphone in an earpiece portion of a hearing aid (see pg. 4, ¶ 0042). The specific configuration of a hearing aid as claimed further including a microphone in an in-the-ear element is therefore considered obvious given the teachings of Rabel, as the use of microphones in earpiece structures is known in the art, and therefore such a configuration would be considered a matter of design depending on the desired function of the hearing aid and/or available space, particularly as microphones in the earpiece portion can be advantageous for feedback and noise cancelling purposes.
	Regarding claim 8, Applicant argues that “Rabel ‘163 specifically teaches coupler that is in a form of a washer in order to attach a conductor on “one side” of the tube (not “in” the tube),” and therefore “the coupler of Rabel ‘163 does not, and cannot, be combined with the device of Rabel and Troelsen to releasably attach any section of the electrically conducting element in the tube element physically to a behind-the-ear module,” and further that “the conducting element in the tube of Rabel cannot be electrically connected to the washer coupler of Rabel ‘163 (in which the washer or ring configuration is specifically designed to electrically attach to a conductor on one side outside the tube).” Examiner respectfully disagrees. Firstly, in response to Applicant's argument regarding the combination of references, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, Rabel ‘163 discloses the use of a washer as a coupling structure, as argued by Applicant, and further discloses other mating surfaces or coupling elements that can be used as long as they are removable, including a sleeve style coupler that covers a portion of the tube (see figures 3 and 5; pg. 3, ¶ 0025 - ¶ 0026). Rabel ‘163 further discloses the electrically conducting elements can be attached inside of, outside of, or integrated into the earhook, sound tube, and/or attachment structure portions (see pg. 2, ¶ 0021; pg. 3, ¶ 0024, ¶ 0027). As Rabel and Rabel ‘163 disclose electrical conductors that can be placed inside the tube, the combination is considered proper, the motivation being to provide a releasable coupling for electrically connected portions including the tube, which can allow elements to be easily replaced if needed and/or allow the user to customize the hearing device according to their needs, e.g. ear size or fit preferences (Rabel ‘163 pg. 2, ¶ 0021; pg. 3, ¶ 0025).
	Regarding claim 18, Applicant argues the device in Rabel ‘163 “has a sleeve coupler 303 connecting the tube to the behind-the-ear module,” which is “the opposite of a plug,” and therefore the combination of Rabel ‘163 and Troelsen “will not and cannot reach” the claimed features. Examiner respectfully disagrees. As argued by Applicant, Rabel ‘163 teaches a sleeve type coupler for connecting the tube to the behind-the-ear module, and further teaches the sleeve type coupler as being part of the earhook portion and configured to overlap an area of the tube, thereby acting as a receptacle for the tube. In other words, the tube includes a plug-in portion configured to be received within the sleeve type coupler of the behind-the-ear module in order to connect the tube to the module (see figures 3 and 5; pg. 3, ¶ 0026). Rabel ‘163 is therefore considered to teach the plug element as claimed.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Pub No 2009/0196444 A1 to Solum discloses a similar behind-the-ear hearing device and tube assembly as recited in the claims (see figures 1-3 and 5A-7B).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABRINA DIAZ/Examiner, Art Unit 2652   



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652